Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LOGO AMERICAS US Legal Services Patricia A. Guerrera Paralegal (860) 723-2805 Fax: (860) 723-2215 Patricia.Guerrera@us.ing.com December 22, 2006 Securities and Exchange Commission 100 F. Street, NE Washington, DC 20549 Attention: Filing Desk Re: ReliaStar Life Insurance Company and its Separate Account N Prospectus Title: ING Advantage Century SM Annuity Contracts File Nos.: 333-100207 and 811-9002 Rule 497(j) Filing Ladies and Gentlemen: Submitted for filing pursuant to Rule 497(j) under the Securities Act of 1933 (the 1933 Act), is to certify that the Supplement to the Contract Prospectus and Statement of Additional Information contained in Post-Effective Amendment No. 12 to the Registration Statement on Form N-4 (Amendment No. 12) for Separate Account N of ReliaStar Life Insurance Company (the Registrant) that would have been filed pursuant to Rule 497(c) under the 33 Act would not have differed from that contained in Amendment No. 12 which was declared effective on December 21, 2006. The text of Amendment No. 12 was filed electronically on December 21, 2006. If you have any questions regarding this submission, please call the undersigned or Michael Pignatella at 860-723-2239. Sincerely, /s/ Patricia A. Guerrera Patricia A. Guerrera Hartford Site 151 Farmington Avenue, TS31 Hartford, CT 06156-8975 ING North America Insurance Corporation
